      Case 2:20-cv-02425-EEF-KWR Document 15 Filed 09/23/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA


ALEXANDER THOMAS AND STACEY THOMAS                                 CIVIL ACTION


VERSUS                                                             NO. 2:20-cv-2425


FRANCES VARNADO (IN HER OFFICIAL CAPACITY)                         JUDGE: EEF
AND WASHINGTON PARISH SCHOOL BOARD                                 MAG. JUDGE: KWR


      REPLY MEMORANDUM IN SUPPORT OF MOTION FOR PRELIMINARY
                           INJUNCTION

       The plaintiffs, Alexander Thomas and Stacey Thomas, on behalf of their minor son N.T.,

reply as follows to the Defendants’ Memorandum in Opposition to Plaintiffs’ Motion for

Preliminary Injunction:

       The defendants claim that “Plaintiffs acknowledge that school officials are entitled to

restrict student speech – even those purely based on viewpoint – when the speech would cause

material and substantial disruption.”   This is not exactly so. Under Tinker v. Des Moines

Independent Community School District, 393 U.S. 503, 89 S.Ct. 733, 21 L.Ed.2d 731 (1969) and

its progeny, pure student speech which is not obscene, rabble-rousing, or plainly offensive, and

which doesn’t urge lawbreaking, and which doesn’t incite to violence or disorder, cannot be

subject to viewpoint discrimination, period, even if there is a claim of material and substantial

disruption.


       The defendants claim without evidence that N.T.’s painting is taken from a movement

known as "Merica", which they claim (again without evidence) "has racial undertones." The
      Case 2:20-cv-02425-EEF-KWR Document 15 Filed 09/23/20 Page 2 of 3




plaintiffs and N.T. are unaware of any such movement. N.T. got the idea for his painting from a

shirt somebody gave to him. Race has nothing to do with it.

       The defendants claim without evidence that we’re experiencing a "tumultuous and highly

charged political environment" specifically in Washington Parish and specifically at Pine Jr./Sr.

High. They claim without evidence that N.T.’s painting would cause "division and disruption

among students." But just because the Superintendent says this is so does not make it so. The

plaintiffs are aware there is a contentious Presidential election going on, but are unaware of any

special tumult in Washington Parish or at Pine Jr./Sr. High, or of any recent history of “division

and disruption” within the school system.

       The defendants try to analogous N.T.’s painting of the President of the United States with

the Confederate flag which was at issue in A.M. ex rel. McCallum v. Cash, 585 F.3d 214, 221 (5th

Cir. 2009). This is far-fetched, and an insult to N.T. Everybody knows what the Confederate flag

meant 155-160 years ago, what it meant during the years of Jim Crow, and what it means today.

The Confederate flag has nothing to do with a painting of the President of the United States.

                                             Respectfully submitted:


                                             s/ Yigal Bander
                                             Yigal Bander #24953
                                             Manasseh, Gill, Knipe & Belanger, P.L.C.
                                             8075 Jefferson Highway
                                             Baton Rouge, LA 70809
                                             Phone: (225) 383-9703
                                             Fax: (225) 383-9704
                                             Email: yigal@manassehandgill.com




                                                2
      Case 2:20-cv-02425-EEF-KWR Document 15 Filed 09/23/20 Page 3 of 3




                                 CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing was filed electronically with the Clerk of Court

using the CM/ECF system. Notice of this filing will be sent to all counsel of record by the Clerk

of Court by using the CM/ECF system.

       Baton Rouge, Louisiana, this 23rd day of September, 2020.


                                              s/ Yigal Bander
                                              Yigal Bander




                                                 3
